Exhibit 10.46

 

Execution Version

 

WAIVER AND SECOND AMENDMENT TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is entered into as of May 7, 2015, by and among ARC Group
Worldwide, Inc., a Utah corporation (the “Parent”), the Lenders (as defined
below) party hereto, and Administrative Agent (as defined below).

 

RECITALS:

 

WHEREAS, the Parent, the Borrowers party thereto, the lenders from time to time
party thereto (the “Lenders”), and Citizens Bank, N.A. (formerly known as RBS
Citizens, N.A.), as administrative agent (in such capacity, the “Administrative
Agent”), Collateral Agent, Sole Lead Arranger and Sole Book Runner, and Capital
One, National Association, as Syndication Agent are parties to the Amended and
Restated Credit Agreement, dated as of November 10, 2014, as amended by that
certain First Amendment to the Amended and Restated Credit Agreement, dated as
of December 22, 2014 (as so amended, and as the same may be amended,
supplemented or otherwise modified from time to time, the “Amended and Restated
Credit Agreement”).  Capitalized terms used but not defined herein shall have
the meanings given to them in the Amended and Restated Credit Agreement; and

 

WHEREAS, the Parent and the Borrowers wish to amend the Amended and Restated
Credit Agreement on the terms set forth herein;

 

WHEREAS, the Administrative Agent and the Required Lenders are willing to amend
the Amended and Restated Credit Agreement as provided for herein;

 

WHEREAS, the Parent and each of the Borrowers have notified the Administrative
Agent that (i) the Fixed Charge Coverage Ratio for the Parent and its
Subsidiaries for the Test Period ending on March 31, 2015 was less than the
minimum Fixed Charge Coverage Ratio permitted under Section 7.14(a) of the
Amended and Restated Credit Agreement; (ii) the Total Leverage Ratio for the
Parent and its Subsidiaries for the Test Period ending on March 31, 2015
exceeded the maximum Total Leverage Ratio permitted under Section 7.14(b) of the
Amended and Restated Credit Agreement; and (iii) the Senior Leverage Ratio for
the Parent and its Subsidiaries for the Test Period ending on March 31, 2015
exceeded the maximum Senior Leverage Ratio permitted under Section 7.14(c) of
the Amended and Restated Credit Agreement; (each of the items noted in Clauses
(i) through (iii) above are each a “Specified Event of Default”, and
collectively, the “Specified Events of Default”); and

 

WHEREAS, the Administrative Agent and the Required Lenders agree to provide
limited waivers with respect to the Specified Events of Default on the terms and
subject to the conditions provided herein.

 

NOW THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.  Interpretation.

 

1.1          Interpretation.  This Amendment shall be construed and interpreted
in accordance with the rules of construction set forth in Sections 1.02, 1.03,
1.04, 1.05 and 1.06 of the Amended and Restated Credit Agreement.

 

Section 2.  Amendments to Amended and Restated Credit Agreement.

 

2.1          Amendment of Section 1.01 (Defined Terms): Section 1.01 of the
Amended and Restated Credit Agreement is hereby amended by inserting the
following phrase at the end of the definition of “Fixed Charges”:

 

“; provided further that that in calculating Fixed Charges for any Test Period
containing the fiscal quarters ending on March 29, 2015 and June 30, 2015, to
the extent included in such calculation, the scheduled principal payments on
Indebtedness for the fiscal quarters ending on March 29, 2015 and June 30, 2015
pursuant to Sections 2.05(a) and (c) shall be deemed to be $0.”

 

2.2          Amendment to Section 7.14 (Financial Covenants):  Section 7.14 is
hereby amended by inserting the following subsection (d) immediately following
subsection (c) thereof:

 

“(d)         Minimum Consolidated EBITDA.  Permit the Consolidated EBITDA of the
Parent and its Subsidiaries, as of and for the fiscal quarter ending on June 30,
2015, to be less than $3,000,000.”

 

Section 3. Waiver.

 

Effective as of and from the Second Amendment Effective Date (defined below),
the Administrative Agent and the Required Lenders waive the Specified Events of
Default.

 

Section 4.              Effectiveness.

 

4.1          Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

 

(a)           this Amendment shall have been (i) executed by the Parent, the
Administrative Agent and the Required Lenders and (ii) acknowledged by each of
the other Loan Parties, and in each case, counterparts hereof as so executed or
acknowledged shall have been delivered to the Administrative Agent, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Parent;

 

(b)           the Administrative Agent shall have received such assurances,
certificates, documents, consents or opinions as the Administrative
Agent, Issuing Bank or any Lender may reasonably require; and

 

(c)           the Loan Parties shall have paid all reasonable legal fees and
expenses of the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other documents being
executed or delivered in connection therewith, and

 

--------------------------------------------------------------------------------


 

for which they have received invoices at least one Business Day prior to the
date the other conditions in this section have been satisfied.

 

4.2          Amendment Effective Date.  This Amendment shall be effective on the
date (the “Second Amendment Effective Date”) upon which the conditions precedent
set forth in Section 4.1 above are satisfied.

 

Section 5.   Affirmation.

 

Each of the Loan Parties hereby consents and agrees to and acknowledges and
affirms the terms of this Amendment.  Each of the Loan Parties hereby further
agrees that their respective obligations under the Amended and Restated Credit
Agreement, the Guarantee and Security Agreement and each of the other Loan
Documents shall remain in full force and effect and shall be unaffected hereby.

 

Section 6.  Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders party hereto as
follows:

 

6.1          Power and Authority.  It has all requisite power and authority to
execute and deliver this Amendment and perform its obligations hereunder.

 

6.2          Authorization.  It has taken all necessary corporate or limited
liability company action, as applicable, to duly authorize the execution and
delivery of this Amendment and this Amendment has been duly executed and
delivered by its duly authorized officer or officers.

 

6.3          Non-Violation.  The execution and delivery of this Amendment and
the performance and observance by it of the provisions hereof (a) do not violate
or contravene its Organization Documents or any applicable Laws or (b) conflict
with or result in a breach or contravention of any provision of, or constitute a
default under, any other agreement, instrument or document binding upon or
enforceable against it.

 

6.4          Validity and Binding Effect.  Upon satisfaction of the conditions
set forth in Section 4.1 above, this Amendment shall constitute a legal, valid
and binding agreement of such Loan Party, enforceable against it in accordance
with its terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity and principles of good faith and fair
dealing.

 

6.5          Representations and Warranties in Amended and Restated Credit
Agreement.  The representations and warranties of each Loan Party contained in
the Amended and Restated Credit Agreement as modified hereby are true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as though made on and
as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date.

 

6.6          No Consent.  No consent, exemption, authorization or approval of,
registration or filing with, or any other action by, any Governmental Authority
is required in connection with

 

--------------------------------------------------------------------------------


 

this Amendment or the execution, delivery, performance, validity or
enforceability of this Amendment, except consents, exemptions, authorizations,
approvals, filings and actions which have been obtained or made and are in full
force and effect.

 

6.7          No Event of Default.  No Default or Event of Default exists before,
nor will occur immediately after, giving effect to this Amendment or as a result
of observing any provision hereof.

 

Section 7.  Miscellaneous.

 

7.1          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

7.2          Survival of Representations and Warranties.  All representations
and warranties made hereunder shall survive the execution and delivery of this
Amendment.

 

7.3          Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.4          Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

7.5          Loan Documents Unaffected.  Each reference to the Amended and
Restated Credit Agreement in any Loan Document shall hereafter be construed as a
reference to the Amended and Restated Credit Agreement as modified hereby. 
Except as otherwise specifically provided, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of any party under, the Amended and Restated
Credit Agreement or any other Loan Document, nor alter, modify, amend or in any
way affect any provision of the Amended and Restated Credit Agreement or any
other Loan Document, including, without limitation, the guarantees, pledges and
grants of security interests, as applicable, under each of the Collateral
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  This Amendment is a Loan Document.

 

7.6          Entire Agreement.  This Amendment, together with the Amended and
Restated Credit Agreement and the other Loan Documents, integrates all the terms
and conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.

 

7.7          Acknowledgments.  Each Loan Party hereby acknowledges that:

 

(a)           it has consulted and been advised by its own legal counsel in the
negotiation, execution and delivery of this Amendment and the other Loan
Documents and it has consulted its own accounting, regulatory and tax advisors
to the extent it has deemed appropriate;

 

--------------------------------------------------------------------------------


 

(b)           it is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated by this Amendment
and by the other Loan Documents;

 

(c)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Amendment or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Loan Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor;

 

(d)           the Lenders have no obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated by this
Amendment and by the other Loan Documents, except any obligations expressly set
forth in this Amendment and in the other Loan Documents;

 

(e)           the Lenders and their Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and the Lenders have no obligation to
disclose any of such interests to the Loan Parties or any of their respective
Affiliates; and

 

(f)            no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

 

7.8          Counterparts.  This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement.  Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a signed copy of this Amendment (or
a signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.

 

7.9          Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PARENT, EACH BORROWER, AND EACH GUARANTOR BY ITS ACKNOWLEDGMENT HEREOF HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.

 

7.10        Jury Trial Waiver.  EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO

 

--------------------------------------------------------------------------------


 

THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF
THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

 

 

ARC GROUP WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as Administrative Agent, Collateral Agent, Sole Lead
Arranger, Sole Bookrunner and as a Lender

 

 

 

 

 

By:

/s/ Clifford Mellor

 

Name: Clifford Mellor

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender

 

 

 

 

 

By:

/s/ Andrew J. Bella

 

Name: Andrew J. Bella

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ James G. Hanning

 

Name: James G. Hanning

 

Title: Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed:

 

 

 

ADVANCED FORMING TECHNOLOGY, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

 

 

ARC WIRELESS, INC.,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

 

 

FLOMET LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

 

 

GENERAL FLANGE & FORGE LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

 

 

TEKNA SEAL LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

3D MATERIAL TECHNOLOGIES, LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

 

 

QUADRANT METALS TECHNOLOGIES LLC,

 

as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

 

 

ARC WIRELESS, LLC.,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

 

 

 

 

ARC METAL STAMPING, LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

 

 

 

 

ADVANCE TOOLING CONCEPTS, LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

THIXOFORMING LLC,

 

as a Guarantor

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name: Drew M. Kelley

 

Title: Chief Financial Officer

 

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------